Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
Me veo en la necesidad de exponer, aun cuando breve-mente, mi criterio respecto a la cuestión aquí en controversia al encontrarme en la curiosa e incómoda situación de no poder suscribir ni la opinión emitida por la mayoría del Tribunal ni la opinión disidente suscrita por el compañero Juez Aso-ciado Hernández Denton. Entiendo que ambas ponencias son erróneas; la primera de ellas en mayor grado que la segunda.
I
La opinión mayoritaria, en primer lugar, evade enfren-tarse y resolver, de una vez y para siempre, el punto verda-deramente importante y crucial que plantea el presente re-curso; esto es, si los hombres y mujeres que laboran en la Puerto Rico Telephone Co. son efectivamente empleados pú-blicos, y, como tales, tienen los mismos derechos que le garan-tiza nuestro ordenamiento jurídico a los empleados del Estado Libre Asociado de Puerto Rico. (1)
*205En segundo lugar —aun aceptando y resignándonos a que dicha cuestión no se resuelva— la ponencia mayoritaria co-mete el error de no declarar nulas e inválidas las disposiciones pertinentes del Reglamento de Personal de la Telefónica, como procede en derecho hacerlo; ello por razón de que las mismas contravienen el principio de mérito y el debido proceso de ley. Por el contrario, sin fundamento jurídico de clase alguna que lo apoye, el Tribunal resuelve que un reglamento de personal que pretende regular los procedimientos disciplinarios que afectan a unos empleados de una “corporación público-pri-vada” —por lo que se supone que el mismo “cumpla” con el principio de mérito— es totalmente válido no obstante el hecho de que el examinador, que administrativamente resuelve la controversia surgida entre el empleado y la compañía, es uno seleccionado y nombrado a la entera discreción del presidente de esta última.
HH ! — I
La See. 10.6 de la Ley de Personal del Servicio Público de Puerto Rico, (2) 3 L.P.R.A. see. 1338(3) y (4), establece, en lo pertinente, que las disposiciones de la misma no serán apli-cables a aquellos empleados de agencias o instrumentalidades del Estado Libre Asociado de Puerto Rico que funcionen como empresas o negocios privados ni a los empleados de agencias o instrumentalidades que tengan derecho a negociar colectiva-mente mediante leyes especiales. Dispone, sin embargo, que dichas agencias o instrumentalidades deberán adoptar un re-glamento de personal en que se incorpore el principio de mé-rito, el cual regirá las normas de personal de dichos em-pleados.
*206Al enfrentarnos, por primera vez, con la situación de los empleados de la Puerto Rico Telephone Co. —corporación pri-vada cuyos activos fueron adquiridos por una corporación pú-blica conocida como la Autoridad de Teléfonos— en Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982), resolvimos que la mencionada Puerto Rico Telephone Co. era una “corporación público-privada” a los empleados de la cual, si bien no le cobi-jaban en toda su extensión las disposiciones de la citada Ley de Personal del Servicio Público, le era aplicable el principio de mérito en asuntos de reglamentación de personal.
En otras palabras, le aplicamos a una corporación en su origen privada —adquirida por una corporación pública— los criterios de la Sec. 10.6 de la Ley de Personal tal como si hu-biera sido, desde sus inicios, una agencia o instrumentalidad del Gobierno de Puerto Rico. Lo así resuelto conlleva, entre otras, la exigencia de que los procedimientos de administra-ción de personal de dicha compañía cumplan con los requisitos del debido proceso de ley por cuanto éste es parte inherente del principio de mérito. (3)
Como se recordará, en Torres Ponce v. Jiménez, supra, re-solvimos que los empleados de la Puerto Rico Telephone Co., por razón de cobijarles el principio de mérito, no podían ser despedidos de su empleo sin la celebración de una vista previa. Resulta obvio que el Tribunal, mediante la decisión que hoy emite, le está dando la espalda a lo allí resuelto; esto es, que la aplicación del principio de mérito conlleva la observáncia del debido proceso de ley.
*207Debe mantenerse siempre presente que la esencia misma de la garantía del “debido procedimiento de ley”, y, por ende, de lo que constituye un procedimiento justo e imparcial, reside precisamente en la imparcialidad y neutralidad de aquel que tiene que decidir la cuestión en controversia. In re Murchison, 349 U.S. 133 (1965). Esta visión, como sabemos, ha sido ex-tendida por analogía a las determinaciones de las agencias administrativas. Withrow v. Larkin, 421 U.S. 35 (1975).
Resultan pertinentes e iluminantes las expresiones del Tribunal Supremo de Estados Unidos en Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980), a los efectos de que:
The Due Process Clause entitles a person to an impartial and disinterested tribunal in both civil and criminal cases. This requirement of neutrality in adjudicative proceedings safeguards the two central concerns of procedural due process, the prevention of unjustified or mistaken deprivations and the promotion of participation and dialogue by affected individuals in the decisionmaking process. See Carey v. Piphus, 435 U.S. 247, 259-262, 266-267 (1978). The neutrality requirement helps to guarantee that life, liberty, or property will not be taken on the basis of an erroneous or distorted conception of the facts or the law. See Mathews v. Eldridge, 424 U.S. 319, 344 (1976). At the same time, it preserves both the appearance and reality of fairness, “generating the feeling, so important to a popular government, that justice has been done,” Joint Anti-Fascist Committee v. McGrath, 341 U.S. 123, 172 (1951) (Frankfurter, J., concurring), by ensuring that no person will be deprived of his interests in the absence of a proceeding in which he may present his case with assurance that the arbiter is not predisposed to find against him. (Énfasis suplido.)
De acuerdo con el reglamento —dejado en pleno vigor por el Tribunal— el examinador o árbitro que decide las contro-versias disciplinarias que surgen entre la Puerto Rico Telephone Co. y sus empleados no sólo es seleccionado por el presi-dente de la misma sino que sus honorarios son fijados y satis-fechos por la referida empresa. Nos preguntamos: ¿Proyecta *208esa persona hacia el empleado afectado —que inclusive puede ser privado de su empleo— la apariencia de ser un exami-nador justo e imparcial? ¿Puede ese empleado confiar en que dicha persona no está predispuesta contra él? ¿Puede ser con-siderada esa persona imparcial y neutral? ¿Puede un em-pleado —cuyo “derecho a un empleo, esto es, -a devengar in-gresos y a tener una vida justa y decente, es un principio inalienable al hombre, preexistente a la más antigua de las constituciones conocidas”, Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 421 (1985)— ser privado del mismo sin el debido procedimiento de ley?
H-< ] — I
Somos del criterio, en resumen, que los empleados de la Puerto Rico Telephone Co. —como empleados de una corpora-ción “público-privada” a la cual le es aplicable la citada See. 10.6— tienen el derecho a contar con un procedimiento disci-plinario, a nivel administrativo, equivalente al que tienen los demás empleados públicos bajo las disposiciones de la Ley de Personal del Servicio Público. Por “equivalente” queremos decir que los empleados de la Telefónica tengan la oportu-nidad de presentar su caso ante un foro o examinador neutral e imparcial antes de acudir a los tribunales. Tal procedi-miento fortalecería la confianza del empleado de que su caso no ha sido prejuzgado y le garantizaría el debido proceso a que tiene derecho. Por el contrario, permitir la existencia del pro-cedimiento disciplinario vigente en la Telefónica propicia la desconfianza y convierte a los tribunales, para todos los efec-tos prácticos, en el primer foro imparcial disponible a dichos empleados. Todo esto es en detrimento de la doctrina de agota-miento de remedios administrativos y de los principios sobre los cuales descansa la doctrina de revisión judicial de decisio-nes administrativas.
La opinión emitida por el Tribunal tiene la consecuencia y efecto erróneo de permitir que continúe en todo su vigor un *209sistema disciplinario —el cual es el único existente a nivel ad-ministrativo para dichos empleados— que es obviamente nulo por razón, repetimos, de no cumplir con los criterios exigidos por el principio de mérito y el debido proceso.
Ahí la razón por la cual entendemos que la opinión disi-dente emitida por el Juez Hernández Denton es también erró-nea. La misma —no obstante reconocer que los empleados de la Telefónica deben “tener el status de empleados públicos su-jetos a los beneficios del principio de mérito”— se limita mera-mente a sostener que no se le debería permitir a la compañía revisar judicialmente la decisión administrativa por razón de que “la decisión del oficial examinador constituye la determi-nación final y definitiva de la [propia] empresa”. Dicha opi-nión, sin embargo, no anularía el procedimiento disciplinario vigente en la Telefónica.
Dicha opinión disidente se olvida de que ese procedimiento disciplinario es el único a nivel administrativo con que cuenta el empleado de la Telefónica —a diferencia de los demás em-pleados públicos que con posterioridad a la decisión del jefe de agencia correspondiente pueden ir ante J.A.S.A.P.— antes de acudir en revisión judicial. En otras palabras, dicha opi-nión disidente, no obstante negarle el derecho de revisión judicial a la Telefónica, permitiría que continúe en vigor un procedimiento disciplinario que está viciado y herido de muerte por cuanto no cumple con los requisitos del debido proceso de ley al no contar con un examinador imparcial y neutral.

 Merece señalarse que la cuestión de si las personas que laboran para la Puerto Rico Telephone Company son o no empleados públicos trasciende la esfera de las relaciones obrero patronales. Así —entre otros y meramente a manera de ejemplo— debe destacarse la importancia de dicha determina-*205ción en el ámbito penal. Debemos recordar que nuestro Código Penal esta-blece delitos especiales en relación con actos cometidos por empleados pú-blicos. Ello es una razón adicional por la cual consideramos que este Tribunal debió haber resuelto la referida cuestión.


Ley Núm. 5 de 14 de octubre de 1975.


Expresa la See. 1311 del Tít. 3 de L.P.R.A., en lo pertinente, que:
“La política pública del Estado Libre Asociado de Puerto Rico en lo relativo al personal del servicio público, es la que a continuación se expresa:
“(1) Establecer el mérito como el principo que regirá todo el servicio público, de modo que sean los más aptos los que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y retenido en su em-pleo en consideración al mérito y a la capacidad, sin discrimen por razones de raza, color, sexo, nacimiento, edad, origen o condición social, ni por ideas políticas o religiosas.” (Énfasis suplido.)